Citation Nr: 0725888	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic gastritis with 
a sliding hiatial hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to November 
1976 followed by periods of inactive duty in the Naval 
Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, wherein the RO denied service connection for 
chronic gastritis with sliding hiatial hernia.


FINDINGS OF FACT

1. Chronic gastritis was not shown to be present in service, 
nor for many years thereafter, and there is no competent 
evidence of record relating such disorder to service or any 
event of service origin.

2. A hiatial hernia was not shown to be present in service, 
nor for many years thereafter, and there is no competent 
evidence of record relating such disorder to service or any 
event of service origin.


CONCLUSION OF LAW

Chronic gastritis with a sliding hiatial hernia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§  3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  




Duty to notify

Regarding the duty to notify, the VCAA provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA which is necessary 
to substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2006).  Additionally, the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a "service connection" 
claim, to include the degree and effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, proper notice should apprise the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable rating decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran submitted a claim for 
service connection for a stomach condition in March 2004.  A 
May 2004 letter from the RO notified the veteran the evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Such letter did 
not inform the veteran of the laws pertaining to disability 
ratings or effective dates.  However, because the instant 
decision denies the veteran's gastritis claim, no rating or 
effective date will be assigned.  As such, there is no 
prejudice to the veteran.  The letter containing the 
appropriate VCAA notice was issued prior to the August 2004 
unfavorable rating decision that is the basis of this appeal.  
Therefore the notice satisfied the timing requirements of 
Pelegrini, as well as the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  

The veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
has in fact provided additional arguments at every stage.  
Therefore, there has been no prejudice to the veteran, and 
any defect in the timing or content of notice has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.  The claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of private and VA post-service 
treatment.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.

The Board has carefully reviewed the veteran's statements and 
medical records and concludes that no additional assistance 
is required.  In his initial claim the veteran indicated 
treatment at VA medical centers (VAMC) in San Antonio, Texas; 
Dallas, Texas; Mount Vernon, Missouri; and Fayetteville, 
Arkansas; from 1973 through 2004.  The VA retrieved the 
veteran's medical records from the Mount Vernon VAMC and 
Fayetteville VAMC.  In August 2004, the VA also received a 
letter from the San Antonio VAMC stating no medical records 
were found for the veteran.  The August 2004 rating decision 
informed the veteran of the evidence obtained.

In his September 2004 notice of disagreement, the veteran 
submitted a letter from the San Antonio VAMC regarding his 
treatment there in 1976.  The veteran also requested a search 
for additional records from the Mount Vernon VAMC and a 
search for records from the Dallas VAMC.  Additionally the 
veteran mentioned having additional private medical evidence 
of treatment that was not considered.

The VA retrieved records from both the Mount Vernon VAMC and 
the Dallas VAMC.  The April 2005 statement of the case (SOC) 
informed the veteran that Dallas VAMC records from 1998 were 
retrieved.  It also restated the evidence of record including 
treatment reports from the Fayetteville VAMC and the Mount 
Vernon VAMC from September 2003 through May 2004 and the 
letter stating the lack of evidence from the San Antonio 
VAMC.  

The April 2005 SOC also asked the veteran to submit the 
private medical records he referenced in his NOD or to 
provide an address and treatment dates so VA can request 
them.  Additionally the SOC noted that the veteran should 
forward any additional private medical records in his 
possession that was not previously considered.  

The veteran sent in an authorization and release of medical 
information form to allow VA to retrieve private medical 
records from J.B., M.D. for treatment from 1986 to 1990, in 
May 2005.  A June 2005 letter from the RO informed the 
veteran that a request was sent out to the private physician 
and that it was his responsibility to ultimately provide such 
records.  In June 2005 the physician's office reported that 
it did not have the requested records for the veteran.  
Although further notice of this fact was not sent to the 
veteran it is found to be harmless error.  Due to the lack of 
availability of evidence from J.B., M.D. there is no 
additional evidence that his private efforts could yield from 
this physician.  Thus, all relevant, identified, and 
available evidence has been obtained.

Additionally, the VA's duty to assist the veteran will 
include a VA examination if it is necessary to determine a 
claim.  The veteran's service medical records are available 
as well as an April 1977 VA gastro-intestinal examination.  
The record also contains post-service reports showing a 
current diagnosis of chronic gastritis with a sliding hiatial 
hernia.  The Board finds the evidence of record sufficient 
and an additional VA examination not necessary.  38 U.S.C.A. 
§ 5103A(d).

Therefore, all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with VA's obligations under 
the VCAA.  

Service Connection

Law and Regulations

The veteran is claiming entitlement to service connection for 
chronic gastritis with a sliding hiatial hernia.  According 
to the law, service connection is warranted if it is shown 
that a veteran has a disability resulting from an injury 
incurred or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  An injury occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Alternatively a 
disability noted in service followed by a continuity of the 
same symptomatology and a relationship to a current diagnosis 
establishes service connection.  Savage v. Gober, 10 Vet. 
App. 488, 495-6 (1997);  see 38 C.F.R. § 3.303(b)

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show. 

Analysis

The veteran's medical records indicate a current disability 
that qualifies for service connection.  A September 2003 St. 
John's esophagogastroduodenoscopy (EGD) operative report 
stated that the veteran has non-specific gastritis and a 
small sliding hiatial hernia.  Having shown a current 
disability, the evidence must now show that it is due to or 
related to service.

The veteran contends that his gastritis and hiatial hernia 
had their onset in service or within a short time following 
discharge pointing to treatment for diarrhea in service.  The 
Board will discuss the credibility and competency of the 
veteran's statements.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  
The veteran is found credible.  His statements that he 
experienced diarrhea in service are supported by his service 
medical records which indicate such treatment.  The veteran 
however is not shown to be competent to provide a medical 
opinion concerning the onset of his chronic gastritis with 
hiatial hernia or to relate it to any symptoms from service. 

While he can discuss the symptoms he experienced, he is not 
competent to provide a medical opinion on etiology.  As set 
forth in 38 C.F.R. § 3.159(a)(2) competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person.  Recently, the United 
States Court of Appeals for the Federal Circuit emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 2007);  see 
also Jandreau v. Nicholson, No. 2007-7029 (U.S. Vet. App. 
July 3, 2007), fn. 4 (sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg and sometimes not, for 
example a form of cancer).  The veteran is competent to 
report symptoms that are observable such as diarrhea, he is 
however, not competent to provide an opinion on the etiology 
or onset of gastritis or a hiatial hernia.  In this case 
medical evidence of a nexus between the current diagnosis and 
service is necessary.  As will be explained below, the 
competent evidence is against such a finding.

Regarding in-service incurrence, the veteran's service 
medical records do not include any diagnosis or treatment for 
gastritis or a hiatial hernia.  Regarding other gastro-
intestinal symptoms, the service medical records indicate 
three complaints.  In January 1972 the veteran complained of 
diarrhea that was treated with kaopectate with no mention of 
any persistence or complications.  In September 1974 the 
veteran had diarrhea as a symptom of an upper respiratory 
infection.  Additionally, in January 1976 the service medical 
records state that the veteran had a "viral upper 
respiratory infection presenting some gastro-intestinal (GI) 
symptoms" with no mention of diarrhea.  Therefore, the 
service medical records indicate that the veteran's in-
service diarrhea and gastro-intestinal symptoms are isolated 
incidents and affiliated with respiratory infections rather 
than gastritis or a hiatial hernia.

The evidence of record does not support the veteran's 
contention that he suffered from gastritis or a hiatial 
hernia in service.  While the service medical records confirm 
the veteran's contention that he was treated for diarrhea, 
they do not show chronic stomach problems such as gastritis 
or a hiatial hernia.  Instead they indicate the etiology of 
the in-service diarrhea and gastro-intestinal symptoms was 
respiratory infections.  In addition, at his separation 
examination in November 1976, the veteran wrote "I feel 
fine," and did not indicate any past or present trouble with 
his stomach or a hernia.  In addition on clinical evaluation 
at his separation examination the veteran's abdomen and 
viscera were found to be normal.  

Moreover, in April 1977, shortly after the veteran's 
separation from active service, he received a VA examination 
with a special GI examination and an upper GI study to 
address a history of diarrhea.  The GI examination showed no 
findings of gastritis.  The upper GI study found no hiatial 
hernia and no specific organic pathology and diagnosed the 
veteran with diarrhea of unknown origin.  This evidence 
weighs heavily against the veteran's claim as it was the 
subsequent GI testing in 2003 that revealed the presence of 
gastritis and a sliding hiatial hernia.  Additionally, the GI 
examiner noted that the veteran did not have any blood in his 
stools, which was the key complaint leading to the diagnosis 
in 2003, more than 25 years later.  In addition the veteran 
indicated he would seek treatment when he returned for 
reserve service.  However, subsequent service medical records 
for his reserve service are negative for any complaints or 
findings of chronic gastritis and a hiatial hernia.  There 
are no indications that the veteran sought further treatment.  
He reported no complaints and his examinations indicate he is 
within normal limits.  The veteran's service medical records 
for his periods of inactive service with the U. S. Naval 
Reserve (reserve medical records) do not indicate any further 
testing, treatment or complaints referable to the issue on 
appeal.  Instead, the veteran's examinations in August 1978, 
March 1981 and August 1982 clinically confirmed the abdomen 
and viscera were normal.  Additionally, the veteran 
personally noted that he had no stomach problems at each 
examination.  This medical evidence weighs against the 
veteran's claim as it shows he did not have gastritis or a 
hiatial hernia in service or shortly thereafter.

No competent evidence of record relates the veteran's chronic 
gastritis with a sliding hiatial hernia to his active service 
or an event of service origin.  His current disorder is first 
demonstrated many years after service.  While the veteran 
believes his gastritis and hiatial hernia is related to his 
active service, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  His reference to 
having diarrhea in service is not sufficient standing alone 
especially as it was linked to an upper respiratory 
infection.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Grover v. West, 12 Vet. App. 109, 112(1999); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).

Alternatively, in his August 2005 statement, the veteran 
contends that the record establishes "continuing care" from 
the 1977 post-service GI examination until a diagnosis is 
established in September 2003.  See 38 C.F.R. § 3.303(b).  
However, the veteran does not identify what symptoms or care 
is continuous during that time.  The evidence of record does 
not indicate a chronicity of symptomatology.  At his April 
1977 VA examination the veteran indicated he would forego any 
further tests until he returned to the Navy.  As noted above, 
he did not seek any follow-up care and no relevant disorder 
was demonstrated.

In fact, since the April 1977 GI examination which reported a 
history of diarrhea, the evidence of record shows only a 
single complaint of constipation at the Dallas VAMC in 
September 1998 before the treatments and tests in 2003 
leading to the veteran's current diagnosis.  Additionally, 
none of the veteran's subsequent medical records report 
complaints stemming back to his active service.  Also, the 
evidence indicates that the veteran's in-service symptoms 
differs from his post-service symptomatology.  The in-service 
complaints of diarrhea were related to respiratory 
infections, hypothesized to be due to time in the Caribbean 
and deemed to be of unknown cause.  The veteran's current 
diagnosis, however, is not related to complaints of diarrhea 
but rather a finding of blood in his stools in 2003.  As a 
whole, the evidence of record does not indicate a chronicity 
of symptomatology.  In the absence of a showing of continuity 
of symptomatology from service there is no basis to relate 
his current disorder on this theory.  

In conclusion, the Board finds the competent evidence does 
not demonstrate that the veteran's currently diagnosed 
chronic gastritis with a sliding hiatial hernia is causally 
related to active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  Accordingly the claim is denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for chronic gastritis with sliding hiatial 
hernia is denied.




______________________________________________
S. L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


